Per Ouriam:

This is a proceeding in error brought to review a judgment rendered in favor of the plaintiffs in an action on a fire-insurance policy. No questions are presented except such as relate to the admission of evidence at the trial. Complaint is made that, under the guise of showing that proofs of loss had been properly made, plaintiffs were permitted to introduce incompetent evidence of the value of the goods destroyed. As the court instructed the jury not to consider this evidence in estimating the value of the property, there is nothing substantial in the claim. Further complaint is made of the admission of the prices shown by a certain invoice, but these were also withdrawn from the jury by instructions. Other assignments relating to evidence admitted are not made with sufficient definiteness to require consideration. (Garden City v. Heller, 61 Kan. 767, 60 Pac. 1060.) Error is also alleged in the giving of instructions, but the record fails to show that any exceptions to them were taken.
The judgment is affirmed.